Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naqvi et al. (US 2015/0329807), hereinafter “Naqvi” in view of Riebe et al. (US 2004/0063598), hereinafter “Riebe.”
	Naqvi teaches a unit dose detergent composition comprising a water-soluble container formed from a water-soluble film material enclosing a liquid composition with a relatively high water content, and in one embodiment, the unit dose detergent composition comprises a 9(CmH2mO)nOH, wherein R9 is a linear or branched C8-C16 alkyl group, m is from 2 to 4, and n ranges from 2 to 12; alternatively R9 is a linear or branched C9-15 or C10-14 alkyl group; and in another embodiment, the alkoxylated fatty alcohols will be ethoxylated materials that contain from 2 to 12, or 3 to 10, EO moieties per molecule (see paragraph [0051], page 3). In Example 7, Naqvi teaches a liquid composition comprising 25 wt% C12-C15 alcohol ethoxylate, 4.5 wt% alkylbenzene sulfonic acids and 26.0 wt% of a 76 wt% alkyl ether sulfate (AES), hence, 19.76 wt% AES (see paragraph [0108], page 9). The liquid composition may contain about 5 wt% to about 75 wt% of one or more humectants, preferably 8-C20 backbone that is ethoxylated with from about 1 to about 10 moles of ethylene oxide and is present  in an amount of from about 5 to about 30 weight percent actives based on a total weight of said detergent composition; and a rheology modifying agent consisting of: (a) about 5 to about 30 weight percent water based on the weight of said detergent composition and (b) about 0.5 to about 20 weight percent of a glycol ether based on a total weight of said detergent composition and B. at least one adjunct, the composition being free of an added rheology modifier like ethoxylated  polyethylene imine, the composition having a viscosity of less than about 5,000 cps when diluted with additional water as recited in independent claims 1, and the specific glycol ethers as recited in claims 3-6; (2) the incorporation of a linear alkyl benzene sulfonate in an amount from about 1 to about 20 weight percent actives and an ethoxylated alcohol in an 
	Riebe, an analogous art in liquid laundry or dishwashing composition completely surrounded by a water-soluble bag (see paragraph [0022], page 3), teaches the equivalency of propane diol (i.e., propylene glycol) or glycerol with butyl diglycol (also known as diethylene glycol monobutyl ether) or ethylene glycol mono-n-butyl ether as polyhydric nonaqueous solvents (see paragraph [0092], page 9). 
With respect to differences (1), (2), and (4),  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a detergent composition consisting essentially of sodium laureth sulfate, 3-EO (SLES), linear alkyl benzene sulfonate (LAS), C8-C16 alcohol alkoxylated with 2 to 12 EO moieties (AE), water and non-aqueous solvent, in their optimum proportions because the teachings of Naqvi encompass these ingredients. 
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the nonaqueous solvent, like the 
With respect to the specific proportions of the SLES, LAS and AE, water and glycol ether, considering that Naqvi teaches from about 15 wt% to about 30 wt% of a mixture of LAS and SLES, from about 15 wt% to about 30 wt% nonionic surfactant like AE in paragraph [0062], for example,  25 wt% C12-C15 alcohol ethoxylate, 4.5 wt% alkylbenzene sulfonic acids and 19.76 wt% alkyl ether sulfate in paragraph [0108], about 5 wt% to about 75 wt% of one or more humectants (non-aqueous solvents) in paragraph [0066], and about 15 wt % to about 35 wt % of water  (see abstract), the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the viscosity of the composition in differences (1) and (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Regarding the composition being free of an added rheology modifier like ethoxylated  polyethylene imine, please note that the soil releasing polymer like ethoxylated polyethylene imine is only optional as disclosed in paragraph [0086], hence, it need not be added into the composition. Even though the examples of Naqvi contain ethoxylated polyethylene imine, a reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).
With respect to difference (5) regarding the weight ratio of the alcohol ethoxy sulfate to the glycol ether as recited in claim 14, and the weight ratio of the alcohol ethoxy sulfate:linear alkylbenzene sulfonate(anionic surfactant):ethoxylated alcohol (nonionic surfactant):glycol ether as recited in claims 16-19, respectively,  considering that Naqvi teaches from about 15 wt% to about 30 wt% of a mixture of LAS and SLES, from about 15 wt% to about 30 wt% nonionic surfactant like AE in paragraph [0062], about 5 wt% to about 75 wt% of one or more humectants (non-aqueous solvents) in paragraph [0066], and about 15 wt % to about 35 wt % of water  (see abstract), the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (6), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a detergent composition consisting of sodium laureth sulfate, 3-EO (SLES), linear alkyl benzene sulfonate (LAS), C8-C16 alcohol alkoxylated with 2 to 12 EO moieties (AE), water, propylene glycol, monoethanolamine and bittering agent in their optimum proportions because the teachings of Naqvi encompass these ingredients. 
  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the nonaqueous solvent, like the propylene glycol of Naqvi with butyl diglycol (also known as diethylene glycol monobutyl ether) or ethylene glycol mono-n-butyl ether because the substitution of art recognized equivalents as shown by Riebe is within the level of ordinary skill in the art. In addition, the substitution of one polyhydric nonaqueous solvent for another is likely to be obvious when it does no more than yield predictable results.
With respect to the specific proportions of the SLES, LAS and AE, water and glycol ether, considering that Naqvi teaches from about 15 wt% to about 30 wt% of a mixture of LAS and SLES, from about 15 wt% to about 30 wt% nonionic surfactant like AE in paragraph [0062], for example,  25 wt% C12-C15 alcohol ethoxylate, 4.5 wt% alkylbenzene sulfonic acids and 19.76 wt% alkyl ether sulfate in paragraph [0108], about 5 wt% to about 75 wt% of one or more humectants (non-aqueous solvents) in paragraph [0066], and about 15 wt % to about 35 wt % of water  (see abstract), the subject matter as a whole would have been obvious to one having ordinary skill in prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the viscosity of the composition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the viscosity of the composition of Naqvi and Riebe to be within those recited because similar ingredients with overlapping proportions have been utilized. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Piorkowski et al. (US 2019/02337768), hereinafter “Piorkowski.”
The applied reference has a common inventor, i.e., D. Piorkowski with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	Piorkowski teaches unit dose pacs which include a water-soluble container formed from a water-soluble or water-dispersible film and a wash composition encapsulated in the container, the wash composition includes an anionic surfactant present at from about 2% to about 35%, a non-ionic surfactant present at from about 2% to about 30%, and a solvent 12-C15 Alcohol Ethoxylate 7EO, and the anionic surfactant is an alcohol ethoxylsulfate, such as sodium lauryl ether sulphate (3EO) (see paragraph [0022], page 2). In more preferred embodiments, the alcohol ethoxysulfate and the alcohol ethoxylate are consists of 23.25 wt% C12-C15 Alcohol Ethoxylate 7EO, 5.00 wt% Zeolite Water (added), 0.30 wt% Optical brightener, 0.90 wt% Triethanolamine, 0.05 wt% Bitrex (bittering agent), 26.00 wt% Sodium C12-C14 Alcohol Ethoxysulfate 3EO, 0.55 wt% %0% NaOH, 4.00 wt% Fatty Acids, 0.90 wt% IDS (iminodisuccinic acid), 2.5 wt% Enzymes, 1.50 wt% other ingredients, and 35 wt% PEG 400, (see paragraph [0116] and [0122],  and Table 1,  pages 7 and 9), wherein the total water is  14.16 wt% (see paragraph [0117], page 7). Piorkowski, however, fails to specifically disclose: (1) a detergent composition as in Formula C, wherein the non-aqueous solvent (NAS)  may be selected from glycol ethers, such as ethylene glycol monobutyl ether or diethylene glycol monobutyl ether, as recited in claims 1, 3-6; the amount of the glycol ether as recited in claims 1, 11-13;  and the composition having a viscosity when diluted with additional water as recited in claims 1, 8-10; (2) the weight ratio of the alcohol ethoxy sulfate to the glycol ether as recited in claim 14, and the weight ratio of the alcohol ethoxy sulfate:linear alkylbenzene sulfonate(anionic surfactant):ethoxylated alcohol (nonionic surfactant):glycol ether as recited in claims 16-19, respectively; and (3) a detergent composition consisting of the components recited in claim 20 with their respective proportions, and its recited viscosity.  
  
prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the viscosity of the composition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the viscosity of the composition of Piorkowski to be within those recited because similar ingredients with overlapping proportions have been utilized. 
prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the weight ratio of the alcohol ethoxy sulfate:linear alkylbenzene sulfonate(anionic surfactant):ethoxylated alcohol (nonionic surfactant):glycol ether as recited in claims 16-19, respectively, considering that Piorkowski teaches that the anionic surfactant which comprises the alcohol ethoxy sulphate and linear alkylbenzene sulfonate is present from about 2% to about 35%, a non-ionic surfactant like ethoxylated alcohol, from about 2% to about 30%, and a solvent system present at from about 37.5% to about 80%, i.e., water in an amount of from about 5% to about 45%; the NAS in an amount of from about 10% to about 70%, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a detergent composition consisting of  Sodium C12-C14 Alcohol Ethoxysulfate, C12-C15 Alcohol Ethoxylate,  linear alkylbenzene sulfonate, water, glycol ether, optical brightener, Bitrex (bittering agent) in their optimum proportions because these are some of the essential ingredients taught by Piorkowski  as discussed above. 
  With respect to the specific proportions of the alcohol ethoxysulfate, alcohol ethoxylate, linear alkylbenzene sulfonate, water and glycol ether, considering the proportions of these ingredients  as discussed above,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the viscosity of the composition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the viscosity of the composition of Piorkowski to be within those recited because similar ingredients with overlapping proportions have been utilized. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761